Citation Nr: 1527513	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980 and from April 1981 to July 1983.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

The Board notes that in his April 2009 VA Form 9 Substantive Appeal the Veteran requested a hearing before a member of the Board.  In March 2011, however, he withdrew his request for a Board hearing.

In July 2012 and July 2014, the Board remanded the case for further development. 


FINDING OF FACT

Audiometric testing revealed no greater than a level II left ear hearing loss.  Service connection is in effect for only the left ear hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2007 and September 2008, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran's service connected left ear hearing loss disability is rated under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   Where there is not total deafness in the service connected ear, the non-service connected ear is rated as normal.  38 C.F.R. § 4.85.
 
The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect. 38 C.F.R. § 4.85(b). 
 
Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 
 
A March 2009 VA audiological evaluation revealed the appellant had a left ear average pure tone loss of 53 decibels with speech recognition of 100 percent.  These findings are consistent with Level I hearing in the left ear resulting in assigning a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

The August 2014 VA audiological evaluation revealed an average left ear pure tone loss of 59 decibels with speech recognition of 94 percent.  These findings are consistent with Level II hearing in the left ear resulting in assigning a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

As shown above, the VA audiometric examinations support a noncompensable rating for left hearing loss and no more during this period of time.  Furthermore, during this time the appellant did not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing did not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz in the left ear.  Accordingly, a compensable evaluation for left ear hearing loss is not warranted.
 
The Veteran's assertions that his left ear hearing has deteriorated are credible.  In determining the actual degree of disability, however, the examination findings are more probative of the degree of impairment.  As noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  In this case, the numeric designations warrant no more than a noncompensable evaluation.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Moreover, the functional impairment caused by this disorder was noted in the March 2009 VA examination when he reported difficulty understanding speech and difficulty with localization.  He also reported in the August 2014 VA examination that his hearing had worsened and that he is now able to sleep through thunderstorms but was unable to do so before.  The rating assigned for the Veteran's left ear hearing loss disability accurately reflects the degree of his service connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 
 
The Veteran reports his left ear hearing loss causes difficulty understanding speech and difficulty with localization.  The Board notes, however, that the manifestations of his disability are clearly contemplated by the scheduler criteria.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the scheduler rating criteria.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.


ORDER

Entitlement to a compensable rating for left ear hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


